          Case 1:18-cr-00092-NONE-SKO Document 100 Filed 05/15/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KIMBERLY SANCHEZ
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 1:18-CR-00092-NONE-SKO
12                                 Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                          TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                           v.                           FINDINGS AND ORDER
14   LUIS REYNALDO REYES CASTILLO, JOSE                   DATE: May 13, 2020
     AUDON REYES BARRERA, AND NILSON                      TIME: 8:30 a.m.
15   ISRAEL REYES MENDOZA,                                COURT: Hon. Dale A. Drozd
16                                 Defendant.
17

18          The Court previously ordered, pursuant to a stipulation filed by the parties, that the parties

19 submit a stipulation on or before May 13, 2020, setting a trial date. Defendant REYES-BARRERA has

20 filed a motion for bail review. A hearing on that motion is set for May 18, 2020. REYES-BARRERA
21 wishes to have that proceeding conclude before making a decision on a proposed trial date.

22 Additionally, on May 13, 2020, this Court issued General Order 618, which directs that no jurors will be

23 called into the Eastern District of California until further notice, and allows district judges to continue all

24 criminal matters to a date after June 1. This and previous General Orders were entered to address public

25 health concerns related to COVID-19.

26          Although the General Orders address the district-wide health concern, the Supreme Court has

27 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

28 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

       STIPULATION REGARDING EXCLUDABLE TIME              1
30     PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:18-cr-00092-NONE-SKO Document 100 Filed 05/15/20 Page 2 of 5


 1 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 2 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 3 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 4 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 5 or in writing”).

 6           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 7 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

 8 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

 9 the ends of justice served by taking such action outweigh the best interest of the public and the
10 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

11 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

12 ends of justice served by the granting of such continuance outweigh the best interests of the public and

13 the defendant in a speedy trial.” Id.

14           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

15 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

16 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

17 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

18 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

19 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

20 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the
21 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

22 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

23           In light of the societal context created by the foregoing, this Court should consider the following

24 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

25 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date

26 for the trial. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial
27
             1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
30     PERIODS UNDER SPEEDY TRIAL ACT
         Case 1:18-cr-00092-NONE-SKO Document 100 Filed 05/15/20 Page 3 of 5


 1 continuance must be “specifically limited in time”).

 2                                                STIPULATION

 3         Plaintiff United States of America, by and through its counsel of record, and defendants, by and

 4 through defendants’ counsel of record, hereby stipulate as follows:

 5         1.      By previous order, the parties were to file a stipulation proposing a trial date on or before

 6 May 13, 2020.

 7         2.      By this stipulation, defendants now move to extend that date to May 20, 2020 in order to

 8 reach a stipulation for a new trial date and scheduling order by May 20, 2020, and to exclude time

 9 between May 13, 2020, and May 20, 2020, under Local Code T4.
10         3.      The parties agree and stipulate, and request that the Court find the following:

11                 a)       The government has represented that the discovery associated with this case

12         includes investigative reports and related documents in electronic form, which are voluminous in

13         nature. All of this discovery has been either produced directly to counsel and/or made available

14         for inspection and copying.

15                 b)       In addition to the public health concerns cited by General Order 618, and

16         presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

17         this case because:

18                      •   As a result of the public health emergency, defense counsel’s trial preparation is

19                          inhibited due to limited access to their clients and trial witnesses.

20                      •   Defendant Audon Reyes-Barrera has a hearing on his motion for bail review set

21                          for May 18, 2020. In order for Reyes-Barrera to make an informed decision on

22                          his position as to a trial date, he desires to know the outcome of that proceeding

23                          first.

24                 c)       Based on the above-stated findings, the ends of justice served by continuing the

25         case as requested outweigh the interest of the public and the defendant in a trial within the

26         original date prescribed by the Speedy Trial Act.

27                 d)       For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

28         et seq., within which trial must commence, the time period of May 13, 2020 to May 20, 2020,

      STIPULATION REGARDING EXCLUDABLE TIME                3
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:18-cr-00092-NONE-SKO Document 100 Filed 05/15/20 Page 4 of 5


 1          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

 2          because it results from a continuance granted by the Court at defendant’s request on the basis of

 3          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

 4          of the public and the defendant in a speedy trial.

 5          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 6 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 7 must commence.

 8          IT IS SO STIPULATED.

 9
      Dated: May 14, 2020                                     MCGREGOR W. SCOTT
10                                                            United States Attorney
11                                                            /s/ KIMBERLY SANCHEZ
                                                              KIMBERLY SANCHEZ
12                                                            Assistant United States Attorney
13

14    Dated: May 14, 2020                                     /s/ Mark Days
                                                              Mark Days
15
                                                              Counsel for Defendant
16                                                            Luis Reynaldo Reyes Castillo

17
      Dated: April 14, 2020                                   /s/ Steve Crawford
18                                                            Steve Crawford
                                                              Counsel for Defendant
19                                                            Jose Audon Reyes Barrera
20
21    Dated: April 14, 2020                                    /s/ Virna Santos
                                                              Virna Santos
22                                                            Counsel for Defendant
                                                              Nilson Israel Reyes Mendoza
23

24
     ///
25
     ///
26
     ///
27
     ///
28

       STIPULATION REGARDING EXCLUDABLE TIME              4
30     PERIODS UNDER SPEEDY TRIAL ACT
         Case 1:18-cr-00092-NONE-SKO Document 100 Filed 05/15/20 Page 5 of 5


 1

 2                                            ORDER

 3
     IT IS SO ORDERED.
 4

 5     Dated:    May 15, 2020
                                              UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME     5
30    PERIODS UNDER SPEEDY TRIAL ACT
